 GAF CORPORATION169GAF CorporationandInternational Union of Operat-ing Engineers,AFL-CIO,Local 819.Cases 16-CA-4280 and 16-CA-4328January 28, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND KENNEDYOn August 3, 1971, Trial Examiner Robert E. Mul-lin issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a support-ing brief,' and the General Counsel filedan answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm only so much of thatdecision as is consistent with this Decision and Order.We find no error, however, inhis rulingson evidentiaryor procedural matters.1.We agree with the Trial Examiner, for the reasonsset forth in his Decision, that Respondent violated Sec-tion 8(a)(1) of the Act by suggesting the establishmentof a plant committee to replace the Union. We do notagree,however, with his further finding that the Em-ployer violated Section 8(a)(1) of the Act by suggestingthe circulation of a decertification petition.The conversations concerning the decertification pe-tition are set forth in detail by the Trial Examiner.Briefly, there were three relevant discussions. In thefirst, which was initiated by Lovell at his work stationin early January 1971, Trebilcock made the suggestionconcerning formation of a plant committee which wehave found unlawful. The second conversation oc-curred in the third week in January, when Lovell wentto Trebilcock's office to resume the discussion of howto eliminate the Union. At this time Trebilcock gaveLovell a page from the current collective-bargainingcontract and, according to Lovell's credited testimony,pointed to the paragraph dealing with the revocation ofcheckoff authorizations.' In the third conversation,which occurred in Lovell's department in early Febru-ary, Lovell told Trebilcock that the page of the contractwas too complicated for him to understand.' Trebil-Respondent's request for oral argument is hereby denied, as the record,including the briefs, adequatelypresents the issuesand the positions of theparties'Lovell clearly testified that Trebilcock pointed out this paragraph, butthe Trial Examiner failed to mention this fact'The Trial Examiner, after noting that the contract page contained lan-guage dealing with the selection of a union shop committee to process195 NLRB No. 11cock replied that it was onlynecessaryto draw up apetition, haveit signedby 51 percent of the employeesin the bargaining unit,and present it to the Boardbefore February 15.Under thesecircumstances,we conclude that Trebil-cock's statement concerningthe decertification petitionwas not so closely connected with the unlawfulsugges-tion of the formation of a plant committee, made 1monthearlier andnever implemented, as to require afinding that it was equally unlawful. We note, in addi-tion, that the conversations in question were initiatedby Lovell and two of them occurred at his work station.Furthermore, except in the first conversation, Trebil-cock did no more than inform Lovell of his legal rightto file a decertification petition and of the preliminaryrequirement of employee support.' He did not indicatein any way that Respondent wanted the employees tosign or file adecertification petition, and, apart fromthe single unlawfulsuggestionmade by Trebilcock,therb is no evidenceof union animuson the part ofRespondent or its supervisors. We shall therefore dis-miss this allegationof the complaint.2.The Trial Examiner further found that Respond-ent violated Section 8(a)(5) of the Act by withdrawingrecognition from the Union. We do not agree.It iswell settled that where, as here, a union's certifi-cation year has expired, the presumption that itsmajority representative status continues is rebuttable,'and the employer may refuse to bargain if (1) the unionin fact no longer enjoys majority representative statusor (2) the refusal is predicated on a good-faith andreasonably grounded doubt of such majority status,based on objective considerations and not advanced forthe purpose of gainingti- Ieto undermine the union.6The mere filing of a decertification petition does notprovide sufficient grounds for doubting an incumbentgrievances and that Lovell said that the page was too complicated,stated,without any basis in the record for doing so, that this statement concerningthe page related"to setting up a committee"The following is the entiretestimonyof Lovellon this matterQ What was actually said in this conversation?A We discussed the page of the contractQ What did you say about the page of the contract?A I toldhim I didn't understand itItwas too complicated for me to understand,and I didn't hardlyknow how togo about doing somethinglike thatAt that time he told me all that would have to be done was a Petitiondrawn up and signed by 51 percent of the employees of the bargainingunit and present it to the Labor Board before the 15th of FebruaryOur dissenting colleague erroneously states that in the second conversationLovell told Trebilcock that the "checkoff revocation suggestion," ratherthan merely the contract page, was too complicated Patently,the accurateversion of the sequence of events supplies no basis for any conclusion thatthe two suggestions whose legality is in issue where"closely related and ofone piece "In the context of this case, we attach no significance to Trebilcock'serroneous statement that the petition had to be supported by 51, rather than30, percent of the unit employeesCelanese Corporation of America,95 NLRB 664, 671-672Terrell Machine Company,173 NLRB 1480, 1481, enfd 427 F 2d 1088(C A 4), and cases cited therein 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion's representative status, since such a petition needonly be supported by 30 percent of the employees in thebargaining unit. However, a petition supported by anuncoerced majority of the unit employees may establishsuch basis.'Here, Respondent knew that the petition had beensigned by a majority of the unit employees, as employeeStout gave Trebilcock a copy of the petition. We havefound that Lovell was not unlawfully induced to draftor circulate a petition. Further, as appears from thequotation in the Trial Examiner's Decision, the lan-guage circulated was considerably different from thatsuggested by Trebilcock. Significantly, Stout, who wasclearly acting on his own in initiating and promotingthe petition, had actually drafted it and obtained mostof the supporting signatures.The one violation of Section 8(a)(1) which remains,and which we affirm, is the Respondent's suggestionthat the employees establish their own committee toreplace the Union. It does not appear to have affectedthe Union's majority status, caused employee disaffec-tion, or improperly affected the bargaining relationshipitself.' It therefore stands only as an independent viola-tion, and does not affect our reversal of the 8(a)(5)findings. It was not connected with the conversationconcerning the employee petition or with the circula-tion thereof, and there is no evidence that any actionwas ever taken to implement the suggestion. It is truethat the petition subsequently drafted was typed on acompany typewriter, that Lovell may have circulated itduring working hours, and that Stout solicited somesignatures during the day shift in violation of a plantrule prohibiting employees from being on the premiseswhile not on duty. But these circumstances whichmight, in another factual context, taint the petition9 donot, in our view, do so upon this record. Here Respond-ent had apparently permitted employees to use itsequipment for personal matters, the plant rule prohibit-ing entering the plant when not working was rarelyenforced, and there is no evidence of any no-solicitationrule. Finally, in our view, the law did not require theEmployer to examine the authorization cards profferedby the Union or to rely on such an examination in orderto resolve the issue of majority status raised by thepetition.As the decertification petition was free of unlawfulemployer interference and was supported by a state-ment signed by a majority of the unit employees, wefind that Respondent, at the time it withdrew union'AccordFremont Newspapers, Inc,179 NLRB 390'ColonialManor Convalescent & Nursing Center,a Divisionof the LaGrange Land Corp,188 NLRB No 129°CompareSnyder Tank Corporation,177 NLRB 724, relied on by theGeneral Counsel, where theantiunion petition was circulated in a contextof extensive violations of Sec 8(a)(1) of the Act The casescited in fn 12of the dissenting opinion are clearly distinguishable on their factsrecognition,had objective grounds for doubting thatthe Unionstill enjoyed majority representative status.Accordingly,we shall dismiss the complaint insofar asit alleges a violation of Section 8(a)(5).ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, GAF Cor-poration, Arlington, Texas, its officers, agents, succes-sors, andassigns, shall:1.Cease and desist from:(a) Encouraging its employees duringa union's in-cumbency to form a plant committee to bargain collec-tively with the Employer.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its plant in Arlington, Texas, copies of theattached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofaras it alleges unfairlabor practices not found herein.MEMBER FANNING, dissenting in part:Iagree with the majority's adoption of the TrialExaminer's finding that Respondent violated Section8(a)(1) by suggesting the establishment of a plant com-mittee to replace the Union.Idisagree, however, with the majority's reversal ofthe Trial Examiner's further findings (1) that Respond-ent violated Section 8(a)(1) by also suggesting the cir-culation of a decertification petition, and (2) that Re-spondent violated Section 8(a)(5) by its subsequentwithdrawal of recognition from the Union.'°In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor RelationsBoard" shall be changed to read "PostedPursuant to a Judgment of the United States Court of AppealsEnforcing anOrder of the National LaborRelations Board " GAF CORPORATION171In reversing the 8(a)(1) finding, the majority treatsthe suggestion of the circulation of the decertificationpetition among the employees as if it occurred whollyseparate and disconnected from the plant committeesuggestion,and as if it did not emanate from Respond-ent or have its support. In reversing the 8(a)(5) finding,the majority expressly states that Respondent's sugges-tion that the employees establish their own committeeto replace the Union "was not connected with the con-versation concerning the employee petition or with thecirculation thereof, and there is no evidence that anyaction was ever taken to implement the suggestion."On that erroneous factual premise, the majority dis-misses the 8(a)(1) allegationas no more than informingemployee Lovell of his legal right to circulate a decer-tification petition;" and finds that Lovell was not un-lawfully induced to circulate the petition, that the peti-tion whichwas signedby a majority of the employeeswas thus free of unlawful employer interference, thatRespondent thus had objective grounds for doubtingthe Union's majority, and therefore that Respondent'swithdrawal of recognition from the Union was not aviolation of Section 8(a)(5).The fact is, however, that both suggestions wereclosely related and of one piece. Thus, according toemployee Lovell's credited testimony, in an initial con-versation,Respondent explicitly suggested to Lovellthe formation of the plant committee; in their nextconversation, Respondent showed and gave to Lovellthe part of the contract with the Union on the proce-dure for revocation of checkoff authorizations, andthus implicitly suggested this as another method ofgetting rid of the Union; and in their next conversation,Lovell told Respondent the checkoff revocation sugges-tion was too complicated, and Respondent explicitlysuggested the circulation of the decertification petitionand suggested the wording of the petition. Thereafter,a decertification petition, which had been typed on acompany typewriter with very similar wording, wascirculated to the employees in the plant by Lovell andemployee Stout. Lovell's circulation was during work-ing hours, and Stout solicited some signatures duringthe day shift in violation of a plant rule prohibitingemployees from being on the premises while not onduty, all with the knowledge and acquiescence of Re-spondent.The Trial Examiner discredited Respondent's deni-als ofeitherexplicit suggestion, and credited Lovell'saccount ofbothsuggestions; and, correctly treatingbothas of one piece, found that both violated SectionIn reversing the 8(a)(1) allegation,the majority also relies on the factthat"apart" from the suggestion of a plant committee to replacethe Unionin violation of Section 8(a)(1), there is no evidence of union animus on thepart of Respondent Do my colleagues seriously contend that such a viola-tion is not sufficient evidence of union animus98(a)(l).12Accordingly, the Trial Examiner correctlyfound, contrary to the majority, that this unlawful con-duct rebuts Respondent's subsequent claim of a good-faith doubt of majority based on the decertificationpetition, and that Respondent's resulting withdrawal ofrecognition from the Union was a violation of Section8(a)(5). 11" In my opinion, the three conversations, culminating in the decertifica-tion petition suggestion, clearly show a concerted effort by Respondent torid itself of the Union Assumingarguendo,however, as contended by themajority, that the decertification petition suggestion was not connected withthe unlawful suggestion of a plant committee,the former suggestion by itselfwas unlawful so as to taint the petition See,e g , Kit Manufacturing Com-pany, Inc.,142 NLRB 957,W. R Hall Distributor,144 NLRB 1285" Trial Examiner also correctly relied, as further evidence of Respond-ent's bad faith, on Respondent's post-8(a)(1) refusal to even look at authori-zation cards proffered by the Union to prove its majorityAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT encourage you during a union'sincumbency to form a plant committee to bargaincollectively with us.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of your right to self-organization, to form,join, or assist any labor organization, to bargaincollectively through representatives of your ownchoosing, to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any or all suchactivities.GAF CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Room 8A24 Federal Office Building, 819 TaylorStreet, Fort Worth, Texas 76102, Telephone 817-334-2921. 172DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner:This case was heardin Fort Worth,Texas,on May 5 and 6, 1971, pursuant tocharges duly filed and served.'The complaint in Case 16-CA-4280 wasissued onMarch 31, 1971. On April 22, 1971,the Regional Director issued an order consolidating Cases16-CA-4280 and 16-CA-4328,and on that same date healso issued a consolidated complaint and notice of hearing. Inits answers,duly filed,the Respondent conceded certain factsas to its business operations,but denied all allegations that ithad committed any unfair labor practices.All partiesappeared at the hearing and were given fullopportunity to examine and cross-examine witnesses, to in-troduce relevant evidence,to argue orally at the close of thehearing and to file briefs.Oral argument was waived by theparties.On June 15, 1971, theRespondent,and, on June 16,1971, the GeneralCounsel,submitted briefs.Upon the entire record in the case,including the briefs ofcounsel,and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, with an officeand plant at Arlington, Texas, is engaged there in the manu-facture and sale of photographic reproduction papers andfilm. During the course of the 12 months prior to issuance ofthe complaint, the Respondent shipped products valued inexcess of $50,000 from its plant in Arlington directly topoints located in States other than the State of Texas. Duringthat same period the Respondent received goods valued inexcess of $50,000 at the Arlington plant which were trans-ported to that location directly from outside the State ofTexas. Upon the foregoing facts, the Respondent concedes,and the Trial Examiner finds, that GAF Corporation is en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Respondent concedes, and the Trial Examiner finds,that International Union of Operating Engineers, AFL-CIO,Local 819 (herein called Union, or Local 819), is a labororganization within the meaning of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsThe General Counsel alleged that all hourly productionand maintenance employees at the Arlington plant, exclusiveof clerical employees, quality control employees, guards,watchmen, technicians, professionals, and supervisors consti-tute an appropriate unit.In itsanswer, the Respondent conceded that the foregoingdefinition was satisfactory except as to the classification "allclerical employees." In that connection the Respondenturged that the unit description should be amended to read"allofficeclerical employ -es" so as to conform to a certifica-tion defining the unit at the Arlington plant, dated February27, 1969,and arisingout of Case 16-RM-387. At the hearingthe General Counsel did not protest this proposed amend-ment. Accordingly, the Trial Examiner concludes and findsthat the appropriate unit here involved is made up of allhourly productionand maintenanceemployees at the Arling-ton plant, excluding office clericals, temporary employees,quality control employees, guards, watchmen, technicians,professionals, and supervisors.Pursuant to the aforesaid certification the Union has repre-sented the employees in the above-described unit since 1969.In that sameyear the parties entered into a collective-bargain-ing agreementwhich, by its terms was to be effective fromMay 13, 1969, to May 13, 1971.Early in February 1971,2 31 employees in the unit signeda petition which requested that the Board conduct a decertifi-cation election. At the time there were about 47 employeesin the unit. On March 2, Terry Lee Stout, one of the em-ployees, filed a decertification petition with the RegionalOffice of the Board.G.A.F. Corporation,Case 16-RD-499.3In a letter dated March 9, the Union notified the Companythat it desired to meet anddiscuss amendmentsto the existingcollective-bargaining agreement.Thereafter the parties meton two occasions. In charges filed in Case 16-CA-4280, theUnion alleged,inter alia,that the Respondent had violatedSection 8(a)(1) and (5) of the Act by urging its employees toform a committee to representthem as their bargaining agent.Later, in Case 16-CA-328, the Union filed charges that theRespondent, on and after March 18, unlawfully refused tobargain withit asthe majority representative of its employees.B.The Alleged Violations of Section 8(a)(1)of the Act; Findings and ConclusionsinConnection TherewithEmployee Paul D. Lovell, the General Counsel's principalwitness, testified as to a series of incidents that allegedlyoccurred during the period from January through March andon which the General Counsel has based theSection 8(a)(1)allegationsin the complaint. Lovell's testimony will be setforth first and thereafter countervailing testimony offered bythe Respondent.First to be considered are several conversations which Lo-vell had with Production Supervisor James A. Trebilcockduring the months of January and February. According toLovell, on an occasion early in January, when Trebilcockcame to his work station he initiated a conversation with theproduction supervisor in which he told Trebilcock that manyin the unit were unhappy with the Union's disposition ofgrievances and that many believed Local 819 was ineffectivein resolving employeecomplaintsabout working conditions.According to Lovell, Trebilcock told him that as long as theUnion was in the plant there was nothing he could do forthem. Lovell testified that the production supervisor thenwent on to suggest that the employees establish a committeethat would be made up of a representative from each of thethree departments in the plant,' so that in the event anyonehad problems or grievances such a committee could bringthem to the Company. According to Lovell, Trebilcock toldhim that if only the employees on this committee and theCompany were involved, an agreement as to any grievanceswould be more likely. Lovell testified that this conversationended after he promised that at a later date he would talk withTrebilcockagainabout the union situation.iAll dates are for the year 1971 unless otherwise indicatedIn Case 16-CA-4280, the original charge was filed on February 17,'A few weeks earlier, on February 9, Stout had filed a decertification1971, and a first amended charge on March 25, 1971 In Case 16-CA-4328,petition in Case 16-RD-497, which the Regional Office subsequently ad-the original charge was filed on April 19, 1971, and a first amended chargevised him had been prematurely filedon April 20, 19714Viz,the coding, shipping, and converting departments GAF CORPORATIONAbout the third week in January, Lovell prepared a writtensummary of the safety hazards involved in the operation ofan electric lift then being used in his department and gave thelist to Trebilcock. According to the employee, Trebilcockexpressed his instant disdain for this action by immediately,and in Lovell's presence, discarding the summary. Lovellreported this experience with the productionmanager toDennis Reed, chief steward for the Union, and the latterentered a protest with Trebilcock. The following day Lovellwent to see Trebilcock, according to his testimony, to resumethe discussion on "how to get the Union out of the plant."According to the employee, however, Trebilcock admonishedhim for having gone to Steward Reed about the alleged safetyhazards of the electric lift, and stated "I don't think I cantrust you any more, Paul ... I can't tell you anything else."Lovell testified that the conversation was very quickly con-cluded, but that before he left the office, Trebilcock statedthat he wanted Lovell to have a section from the currentcollective-bargainingcontract and thereupon gave him a pagefrom a bound copy of theagreement.'Mr. Trebilcock testified that on several occasions duringthe early part of the year Lovell initiated conversations withhim about the Union and current employee dissatisfactionwith its performance. He denied that he ever gave any adviceon what to do, other than to suggest that the employee discussthe problem with the Regional Office of the Labor Board. Hedid concede that during one of these discussions he gaveLovell the page of the contract referred to above.The page in question was received as an exhibit at thehearing. It contained some of the provisions on the subject ofcheckoff authorizations, their term, and the manner in whichthey could be revoked and also the whole article VII entitled"Union Representatives." This last article outlined the man-ner in which a shop committee would be selected, specifiedthe need for representation on such committee of each shiftand provided for the designation of stewards and for plantvisiting rights for union representatives.Lovell testified that the next conversation he had with Mr.Trebilcock took place in the coding department where he wasworking.According to Lovell, at this time he told theproduction supervisor that, as to setting up a committee, thepage of the collective-bargaining agreement which Trebilcockhad given him was "too complicated for me to understand,and I didn't hardly know ... how to go about doing some-thing like that " Lovell testified that Trebilcock then told himthat all that had to be done to oust the Union was to drawup a petition, secure the signatures of 51 percent of the em-ployees in the unit and file the petition with the Labor Boardbefore February 15. According to Lovell, when he protestedthat he did not know how to draft such a document, Trebil-cock told him that all he would have to do would be to useas a caption such language as "We, the employees of GAF,members of Local 819, Operating Engineers, want the LaborBoard to hold an election to decide the future of the Unionand the employees."A petition withlanguagevery similar to the foregoingappeared in the plant on about February 8. It had been typedby another employee, Terry Lee Stout, a coworker of Lovellon the night shift, and, like Lovell, a night shift steward.Stout, had also gone to Trebilcock to express dissatisfactionwith the Union's performance as thebargainingagentAc-cording to Stout, in his discussions with the productionmanager, the latter told him that there was a legal way to get'Although Lovellwas a steward, the Unionapparently had not suppliedhim with a copyof the collective-bargaining agreement For some reason,unexplainedin the record,few copies of that contract were availableTrebil-cock had oneof those copies173out of the Union and to have the Union removed from theplant, but that he (Trebilcock) could not get involved person-ally, and that Stout would have to contact the Regional Officeof the Labor Board for advice on the course of action tofollow. Stout testified that thereafter he telephoned the Re-gional Office, and discussed the matter with a field examiner,whom he named. According to Stout, the latter counseledhim as to the steps which would have to be taken if theemployees wanted to have the Union decertified. Stout tes-tified that thereafter he drafted the petition in question, typedit in the plant office on one of the Company's typewriters andsubsequently circulated it among the employees.' In additionto circularizing his coworkers on the night shift immediatelyafter preparing the petition, Stout returned to the plant on thefollowing day while he was off-duty and secured more signa-tures from employees on the day shift.' Thirty-one employeessigned.Stout estimated that 90 percent of the signatures weresecured either during a break period or at lunchtime. Heconceded, however, that some employees signed the docu-ment while at work.On February 9, Stout filed a request for a decertificationelection at the Board's Regional Office. He testified that atthis time he also left a copy of the employee petition with thatoffice.'According to Stout, a day or two later he also gaveTrebilcock a copy of the employee petition.Although Stout secured signatures from a substantialmajority of the employees at work in the plant,' no supervisormade any effort to stop him in his efforts. He testified that hedid not think any of them saw him while he was so engaged.On the other hand, Lovell testified that while at work on themorning of February 9, he had the petition in his possessionand showed it to Robert Baugh, supervisor over the codingand converting department. According to Lovell,Baugh'sonly comment, after examining the document, was "Thatlooks pretty good." Moreover, Stout's solicitation during theday shift violated a plant rule that forbade an employee frombeing on the company premises during off-duty hours. Trebil-cock conceded that he heard from one of the foremen thatStout "had been around taking up a petition during the lunchhour."10 However, no action was taken by either Trebilcockor any supervisor to prohibit Stout from pursuing this courseof action at the plant while he was off-duty."LeRoy Neally, business representative for the Union, tes-tified that it was not until about February 9 that he first heardof the petition that Stout was circulating among the em-ployees, and that he received this information from DennisReed, the Union's chief steward. According to Neally, heimmediately telephoned Trebilcock to protest the circulationcThe petition read as follows"We, the undersigned employees of General Aniline and Film Corp,2925 Ave EEast,Arlington, Texas, petition the Federal Labor Boardto come in and supervise a vote by all the employees as to whether wedesire the International Union of Operating Engineers AFL-CIO Local819 to remain in or leave our plant "From the record,itappears that most of the signatures from the dayshiftwere secured during the noon lunch hour break'Stout testified that a short while later, the Regional Office notified himthat the decertification petition had been filed untimely. As a result, onMarch 2, Stout filed the decertification petition which initiated Case 16-RD-499'Trebilcock testified that during February there were about 47 em-ployees in the unit As noted earlier, 31 signed the petition1°The quotation is from Trebilcock's testimony" Whereas Trebilcock readily conceded the existence of a rule whichprohibited an employee from being on the plant premises when not on duty,he also testified that the rule was not enforced. On the other hand, twoemployee witnesses, Lucia Strickland and Michael R Followill, testifiedthat they were aware of the company rule The latter employeealso testified,credibly, that Stout seldom observed the rule 174DECISIONSOF NATIONALLABOR RELATIONS BOARDof such a petition throughout the plant on company time.Neally testified that Trebilcock claimed that he had noknowledge of any such activity at the plant,but that he wouldlook into thematter. In fact, however, Trebilcock thereaftermade no effort to conduct any investigation.At the hearinghe testified that he presumed all the signatures had beensecured during the lunchbreak.From his testimony it wasevident that he made no attempt to ascertain whether any hadbeen secured from the employees during working time.Trebilcock's denials that he had urged Lovell to circulatea petition among the employees and that he had suggested toLovell the establishment of a plant committee to replace theUnion were not persuasive.It is the conclusion of the TrialExaminer that Lovell's account of his conversations with theproduction supervisor on this subject was the more credibleand that Trebilcock did, in fact,suggest toLovell that Lovellshould solicit his coworkers to sign a decertification petitionand that he and the other employees should organize a shopcommittee to supplant the Union.Whereas it was evidentthat there was considerable employee dissatisfaction as to theperformance of the Union during the latter part of the con-tract's term, the Act proscribes any conduct on the part of anemployer that tends to interfere with or coerce the employeesin reaching a decision as to what course of action to followin seeking to oust or to retain a bargaining agent.Stout, whocirculated the petition among the employees,was an intelli-gent,agressive individual,who was clearly dissatisfied withthe Union and proposed to do something about getting it outof the plant.Lovell,who was far less sophisticated,also ex-pressed considerable dissatisfaction with the Union in hisinitial conversationswith Trebilcockand the latter made sev-eral suggestions of a very concrete character as to what Lovelland his coworkers could do in petitioning to get the Unionout of theplant and in setting up a plant committee thatwould engage in collective bargaining in its place.This actionby Trebilcock, and the Respondent, constituted interferencewith the employees! free choice of a bargaining representativeand violated Section 8(a)(1) of the Act.Sawyer d/b/a SawyerIndustrial Sheet Metal Fabricators,103 NLRB 997 1002-03,enfd. 207 F.2d 503 (C.A. 5);Cedar Hills Theatres, Inc., 168NLRB 871, enfd. 417 F.2d 612 (C.A. 5).The General Counsel also alleged that the Respondentpromised benefits to the employees if they withdrew supportfrom the Union and threatened reprisals against any em-ployee who assisted the Board in its investigation of unfairlabor practices at the plant.Thisevidence will now be consid-ered.Lovell testified that in several conversations with Trebil-cock after the decertification petition was filed, he and theproduction supervisor discussed the advantage of not havinga Union at the plant.Accordingto Lovell,on one of theseoccasions after he told the supervisor that some union mem-bers had talked about the prospects of getting an extra holi-day in their next collective bargaining contract,Trebilcockassured him that "most likely they [the Company] could giveus anotherholiday." Lovell furthertestifiedthat Trebilcocksuggested that,in any event,without the Union and withouthaving to pay dues, the employees would be getting moremoney in their pockets and that this would amount to anautomatic raise.Trebilcockdenied having made any promisesto Lovell as to what the Respondent would do if the em-ployees voted the Union out.He did concede that in a conver-sation with Lovell about this time he had commented,in jest,that if the employees were no longer paying dues to theUnion,they would be getting that amount for themselves andthat this would constitute an automatic raise.Lovell's testimony on this subject did not establish thethesis which the GeneralCounselsought toprove.Even inhis direct testimonyLovell conceded that Trebilcocktold himthat "he couldn'tpromise me as an individual anything... " Consequently,in view of the general vagueness of Lo-vell's testimony on this issue,as well as the denialsof Trebil-cock,it is the conclusionof theTrial Examiner that, contraryto the allegationof the General Counsel, Trebilcock did notmake any promisesto Lovellas to what the Respondentwould do for theemployees in the eventthey votedagainstthe Unionin a decertification election.As notedearlier, on February 17, the Unionfiled an unfairlabor practice charge.The GeneralCounsel allegesthat, dur-ing an investigationwhich theRegional Office subsequentlyconducted,the Respondent, through Trebilcock,threatenedemployeeswith reprisal if they cooperatedin this investiga-tion.This allegation must rely, if supported by the record, ontestimonywhich Lovell gaveon the subject.According to Lovell, on about February25, he had a con-versationwithTrebilcockduringwhich he asked theproductionsupervisor whathe should doif asked to meetwith a representativeof the LaborBoard.Lovell testified thatTrebilcocktold him that "anyone thatwent to the LaborBoard andtold the truthin an affidavit would have nothingto fear, but anybodythat went over there and told a pack oflies, that he would more or less get them."According toLovell,on another occasion early in March he engaged inanother conversationwith Trebilcockin which he brought upthe matter of employees going to the Board and signing peti-tions.Lovell testifiedthat at thistime Trebilcockcommentedthat if the LaborBoard matter came to a hearing the namesof all thosewho had given statementswould bedisclosed.Trebilcock's testimony was in substantial agreement withthat of Lovell as tothese incidents.According to Trebilcock,in the first instancehe told Lovellthat so long as the informa-tion whichthe individual gave was thetruth he didnot carewho went to the Board, but that hewould not like to feel"that anyone would stab me in the back." Trebilcock furthertestifiedthatwhenLovell again questionedhim aboutwhether heshould meet with anyone fromthe Labor Boardthat "I told him hedidn't have to.He was notcompelled toThere wasnothing inLovell's testimony,or in any evidencepresentedby the General Counsel,to establish that during theperiodcoveredby the conversations related above,Lovell wasunder subpoena.On the testimony in the recorditappearsthat LovellquestionedTrebilcockas to what he should do inthe eventthe Regional Office questioned him in thecourse ofits investigation of the unfair labor practicecharge which theUnion had filed on February 17. From the testimony of Lo-vell, it is apparentthat the employeehimself initiated theconversations and that, in effect,Trebilcock told him that, atthat point, Lovell did nothave to goto theRegional Office,that the Company would not orderhim to go, that whetherhe went was a decisionfor him tomake, and that, in the eventhe did go, he should be certain to tell the truth, in which lattercase,Lovell wouldhave nothingto fear. Since Lovell was notundersubpoena at the time,he was not, in fact, compelled toparticipatein the investigation,should he care to decline.Further, Trebilcock's injunctionthat,in the eventLovell dis-cussed thecharges withthe General Counsel's representative,Lovell should tell the truth waslikewise unexceptionable.Nor was there anythingsinisterabout Trebilcock's statementthat in the event anyemployee wentto such representative"and told a packof lies, ... he would more or less get them."In the eventan employee is under subpoena,an employermay not attemptdirectly, or indirectly, to dissuade an em-ployee fromresponding.On the other hand,if an employee GAF CORPORATION175is not at the time subject to such process,the decision as towhether the employee need cooperate with the investigationat any particular point is up to the individual.Further, andin any event,since the General Counsel was interested onlyin the truth as to what occurred,Trebilcock's strictures aboutwhat would happen to those who"told a pack of lies" couldhardly be held coercive.Consequently,and in view of theforegoing,it is the conclusion of the Trial Examiner that theGeneral Counsel has not proved that,during the course of theconversations which Lovell had with Trebilcock,the lattermade any threats of reprisal or sought to intimidate Lovellfrom cooperating with the investigation then being conductedby theRegional Office.C.The Alleged Violation of Section 8(a)(5);Findings of Fact and Conclusions of LawinConnection TherewithThe General Counsel alleges that at all times since March18, 1971, the Respondent has unlawfully refused to bargainwith the Union.The Respondent conceded that it has refusedto recognize and negotiate with Local 819 since that time, butasserts that it had a good-faith doubt of the Union'smajority,and that it was under no obligation to negotiate until Local819 demonstrated a majority in the representation proceedingthen pending before the Board.To these issues we will nowturn.Early in March,representatives of the Union and the Com-pany met at a motel not far from the plant.LeRoy Neally andJ.T. Haynes appeared for the Union.The Respondent wasrepresentedbyRichardF.Cavender,Sr.,operationsmanager, and Al Kozak,another official of the Company.Some grievances which the Union had raised were discussed,including a union objection that the plant officials had en-couraged the circulation of the petition to request a decertifi-cation election and that the Company had unilaterallychanged the working hours for the coding department.Neally testified that he told the company representatives thatthe Union also wanted to begin negotiations for a new con-tract,but that Kozak stated that the Company was aware ofthe decertification petition and that"to start negotiationswould be useless...."'ZKozak did not testify.Cavender,however,did testify and he denied that the Respondent hadrefused to bargain at this meeting.On the other hand, Ca-vender also testified that"we questioned the Union's majorityand said we were awaiting the results of the [decertification]petition which we were assuming was going to be finalized byan election "In a letter dated March 9, the Union formally notified theCompany that, pursuant to the provisions of the existingcollective-bargaining agreement,the Union desired to meet atsome time prior to May 13,"for the purpose of negotiatingamendments to the current contract.Thereafter,in a communication dated March 18, Cavenderacknowledged receipt of the Union's letter and then stated:Please be advised that we have received a copy of apetition signed by 31 of our employees in the bargainingunit,advising us that they wish to have an election todetermine whether or not your union should continue torepresent them.Accordingly, we have a good faith doubtthat you do continue to represent the employees in thebargaining unit.As youare also aware,thereis now pendingbefore theNational Labor Relations Board a decertification peti-tion which will enable this matter to be decided. The" The quotation is from Neally's credible,uncontradicted testimonyunion has,of course,filed a blocking charge apparentlyin an effort to prevent determination of the representa-tion question. It would be our suggestion that in theinterest of determining your negotiating status and thuswhether or not your offer to negotiate is proper, youpermit the election procedure to continue as comtem-plated by law.On about April 13, in response to a request for a meetingwhich Neally made in a telephone conversation with Ca-vender,the parties met again.Neally,Haynes, and two em-ployees represented the Union and Cavender and Trebilcockrepresented the Company.At the outset of the meetingNeally told the company representatives that he had come todemand immediate negotiations,that the Union had an exist-ing certification and that he could prove that the Union repre-sented a majority of the employees since he had authorizationcards in his possession which he was prepared to produce atthat time for their examination. Neally testified that he thenlaid the cards on the table,but that Cavender refused to lookat them.At the hearing Cavender conceded that he refusedto inspect the authorization cards which Neally produced atthe meeting.Cavender testified that he told the union repre-sentatives that the Company had received a petition whichhad the signatures of a majority of the employees, thus in-dicating that they were opposed to the Union,and that, inso-far as the Company was concerned,at that point the questionof majorityrepresentation was tobe decided by the LaborBoard.Afterthe meeting was concluded, the Unionsent a tele-gram to the Company wherein it reiterated the claim to hav-ing signed authorization cards from a majority of the em-ployees and restated its demand that the Company meet tonegotiate a new contract.In a letter dated April 16, Cavender acknowledged receiptof the Union's telegram and stated:We have nothing to add to our letter of March 18, 1971... expressing our good faith doubt as to your con-tinued representationof theemployees in the bargainingunit and the basis for such contention.The allegedsigned authorization cards confirm that there is a ques-tion concerning representation,since on the one hand wehave a petition signed by a large majority of the em-ployees requesting the election,and on the other younow allege cards in rebuttal.It is illegal, in our opinion,for us to determine the representation rights of our em-ployees.We continue to urge that the proper way to determinethe question concerning representation is to proceedwith an election in accordance with Board procedures.On about April 22, employee Stout distributed forms forthe revocation of checkoff authorizations and approximately11 out of the employees executed them.The revocation formswere signedas of April 23and within the time allowedfor thisaction by the"escape clause"of the existing collective-bar-gaining agreement.Stout testified that he sent one set of theserevocations to the Union and gave the other set to the Com-pany.Late in April, Cavender directed a canvass of the companyrecords to determine how many of the employees were stillallowing the payroll office to checkoff dues for the UnionThis disclosed that as of April 30, 22 employees were stillhaving the Company deduct union dues from their pay-checks, but that 25 other employees were not on checkoff.Mr. Cavender testified that the results of this survey rein-forced his conclusion that the Union no longer had supportThis was the expiration date of the existing agreement.from a majority of the employees in the bargaining unit. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter April 13, there were no further meetings between theparties.It is undisputed that the Respondent declined to bargainwith the Union on March 18 and thereafter, on the groundthat it had a good-faith doubt as to the Union's majoritystatus. Significantly, the existing collective-bargaining agree-ment was in effect until May 13, 1971.The issues involved here are governed by the applicable lawset forth inTerrellMachine Co.,173 NLRB 1480, 1481-82,enfd. 427 F.2d 1088 (C.A. 4). There, the Board restated theprinciple that a certified union, as the expiration of a collec-tive-bargaining agreement approaches, enjoys a rebuttablepresumption that its majority representative status continues.Celanese Corporation of America,95 NLRB 664, 671-672.Consequently, where such a presumption is applicable, theemployer hasa prima facieobligation to continue recognitionand bargaining, and, conversely, his refusal to do so is,primafacie,a violation of Section 8(a)(5). The aforesaid presump-tion may be rebutted only if the employer establishes that atthe time of the refusal the Union in fact, no longer repre-sented a majority, or that the employer had a good-faithdoubt of the Union's continued majority. Finally, such analleged doubt must be based on objective considerations anditmust not have been relied upon for the sake of gaining timein which tounderminethe Union.The Company here bases its asserted doubt as to the Un-ion's majority on the petition which Stout circulated amongthe employees and the request for a decertification electionwhich he subsequently filed, as well as upon its analysis of thepayroll records on April 30 and the resultant findings as tothe number of employees on checkoff. None of the foregoing,however, adequately supports the Respondent's position.Earlier, it has been found in this Decision that Trebilcock, aplant supervisor, played an active role in seeking to induceemployee Lovell to draft and circulate an antiunion petitionof the type which Stout subsequently passed around the shop.Whereas Stout himself may have been moved, sincerely, tosolicit his coworkers to follow his lead, Trebilcock's efforts topersuade employee Lovell that he should engage in this ac-tivity and work toward supplanting the Union with a plantgrievance committee has already been found a violation ofSection 8(a)(1) of the Act. Such interference with respect toa decertification petition has been held to rebut any subse-quent claim of good-faith doubt as to a Union's majority bythe employer involved.Borren Clay Products Co.,174 NLRBNo. 129, enfd. 419 F.2d 385-386 (C.A. 4). Entirely apartfrom the unfair labor practices committed at the inception ofthe decertification movement, and absent such practices, thefiling of a decertification petition does not allow an employerto cease bargaining with an incumbent union.N.L.R.B. v.Rish Equipment Co.,407 F.2d 1098, 1100-1101 (C.A. 4);Boren Clay Products Co. v. N.L.R.B.,419 F.2d 385, 386(C.A. 4). Here, however, that is what the Respondent did onMarch 18, and thereafter, when it refused to continuenegotiations with Local 819. Furthermore, and in any event,the Board has held that while the pendency of a decertifica-tion proceeding may be the basis for a good-faith doubt, theemployer must attempt to check the union's majority byother means.U. S. Gypsum Co.,157 NLRB 652, 654-657.The Respondent did not satisfy this requirement by the stepwhich it took in this connection. Although on April 30 theRespondent, in its examination of the payroll records, foundthat a majority of the employees was no longer on checkoff,the Board has held that the lack of such authorizations is notsubstantial evidence that the Union, in fact, has lost the sup-port of a majority of employees within the unit.GulfmontHotel Company,147 NLRB 997, 1001-2, enfd. 362 F.2d 588(C.A. 5). Moreover, it is significant that at the meeting of theparties on April 13, the Respondent's representative chose toignore the Union's evidence that it had securedsigned au-thorization cards from a majority of the employees. Opera-tions Manager Cavender testified that he considered the cards"immaterial" to the issue as to whether the Union had amajority status. In so doing, the Respondent disregardedsubstantial evidence on which to base an informed judgmentas to the Union's standing.In view of the foregoing findings, most particularly, theRespondent's unfair labor practices in connection with Tre-bilcock's efforts to have employee Lovell initiatean antiunionpetition that would bring about an ouster of Local 819, aswell as the ruling case law on the presumption of a continuingmajority for an incumbent union such as the Charging Partyin the circumstances presented by this case, the Trial Exam-iner concludes and finds that the Respondent did not have agood-faith doubt of the Union's majority on March 18, 1971,and thereafter, when it refused to bargain with the Union.Accordingly, the Trial Examiner concludes and finds that bythis course of conduct on March 18, 1971, and subsequentthereto, the Respondent violated Section 8(a)(5) of the Act.10CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and the Unionis a labor organization, all within the meaning of the Act.2.All production and maintenance employees at the Re-spondent's plant in Arlington, Texas, exclusive of office cleri-cals,temporary employees, quality control employees,guards,watchmen, technicians, professionals, and super-visors, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of theAct.3.At all times since February 27, 1969, the Union has beenthe exclusive representative, for the purpose of collective bar-gaining within the meaning of Section 9(a) of the Act, of allthe employees in the aforesaid appropriate unit.4. By refusing at all times since March 18, 1971, to bargaincollectively with the Union as the exclusive representative ofthe employees in the aforesaid unit, the Respondent has en-gaged, and is engaging, in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.5By engaging in interference, restraint, and coercion, theRespondent has engaged, and isengaging, in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaningof Section2(6) and (7) of the Act." In the able brief submitted by Counsel for the Respondent, the TrialExaminer's attentionis directed to two recentcases,Seven-Eleven Supermar-kets, Inc.,189 NLRB No 127, andNeil Templeton, et at. v. Dixie ColorPrinting Co, Inc, et al,andNLRB,444 F 2d 1064 (C A 5), decidedMay 26, 1971 The Trial Examiner has fully considered both of these deci-sions and has concluded that neithercase is inpoint InSeven-Eleven Super-markets,the Board held that it was not a violation of the Act for theemployer to insist on an election when the latter had a good faith-doubt asto the union's alleged majority There, however,and in contrastwith thesituation here, the employerengaged inno violations of Section8(a)(1)during the preelection periodTempletonconcerns a ruling by the court ofappeals on a procedural practice of the Board as to holding decertificationpetitions in abeyance during the existence of unremedied unfair labor prac-ticesWhereas the charges out of which the instantcase aroseare "blockingcharges" in the same sense as those that were involved inTempleton,theholding of the court in the latter case is applicable only to theissue as towhether the Regional Office should act on the decertification petition inCase 16-RD-499. That, however,is not an issuein the present unfair laborpractice proceeding Consequently,Templetonis inapposite here. GAF CORPORATION1777. The General Counsel has not proved by a preponderanceof the evidence that the Respondent interfered with, re-strained,or coerced its employees in the exercise of the rightssafeguarded by the Act, except by the specific acts and con-duct found herein to have been violative.THE REMEDYHaving found that the Respondent interfered with, re-strained,and coerced its employees in the exercise of theirrights under Section 7 of the Act,the Trial Examiner recom-mends that the Respondent be ordered to cease and desisttherefrom and to post notices so indicating. Having furtherfound that the Respondent refused to bargain collectivelywith the Union as the exclusive representative of its em-ployees in the appropriate unit,the Trial Examiner willrecommend that the Respondent be ordered to bargain col-lectively,upon request,with the Union as such representa-tive,and, if an understanding is reached, embody said under-standing is a signed agreement.[Recommended Order omitted from publication.]